DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 28, 2021 in response to the previous Non-Final Office Action (03/04/2021) is acknowledged and has been entered.
	Claims 1, 3 – 5, 10 and 12 – 14 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 28, 2021, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 3 – 5, 10 and 12 – 14 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the closest prior art fails to disclose, suggest or teach the combination of a first image sensor to obtain a first image of an external object; a second image sensor to obtain a second image of the external object; and a processor operationally connected to the display, the first image sensor, and the second image sensor, wherein the processor is configured to: operate the first image sensor and the second image sensor, measure illuminance of a surrounding environment and determine if the illuminance is higher or lower than a preset threshold value; use the first image sensor to predict the illuminance if the surrounding environment is higher than the preset threshold value, use the second image sensor to predict the illuminance if the surrounding environment is lower than the preset threshold values complete the illuminance prediction using at least one of the first image sensor or the second image sensor; configure an exposure of the first image sensor through the completed illuminance prediction; operate the first image sensor based on the exposure configuration, and display a third image from a frame in which the exposure is reflected, configure exposure of the second image sensor through the completed illuminance prediction, operate the second image sensor based on the exposure configuration, and display a fourth image from the frame in which the exposure is reflected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698